Citation Nr: 1024709	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  03-32 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of left hip replacement, to include left ear fullness, 
lightheadedness, dizziness and intolerance for medication and 
alcohol, claimed as due to VA inpatient treatment in November 
1994.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of right hip replacement, to include right leg 
shortening, angulation, right hip pain, right knee pain, and 
reduced mobility, claimed as due to VA inpatient treatment in 
April 1997.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel
INTRODUCTION

The Veteran served on active duty from July 1958 to January 1961.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision by a Regional Office (RO) 
of the United States Department of Veterans Affairs (VA).  In 
that decision, the RO denied entitlement to compensation under 
38 U.S.C.A. § 1151 for disabilities claimed as residual to VA 
medical treatment, specifically left hip replacement surgery in 
November 1994 and right hip replacement surgery in April 1997.

In 2003, the Veteran requested a hearing before a Veterans Law 
Judge in 2003; but in 2005 he withdrew his request for a hearing.  

In April 2007, the Board remanded the case for the development of 
additional evidence.  The Board is satisfied that there has been 
substantial compliance with the remand directives.  The Board 
will proceed with review.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 
for residuals of right hip replacement, to include right leg 
shortening, angulation, right hip pain, right knee pain, and 
reduced mobility, claimed as due to VA inpatient treatment in 
April 1997 is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  The Veteran had left hip replacement surgery, under general 
anesthesia, at a VA Medical Center (VAMC) in November 1994.

2.  Neither the left hip replacement surgery nor the anesthesia 
caused the subsequent development of left ear fullness, 
lightheadedness, dizziness, intolerance for medication, or 
intolerance for alcohol.


CONCLUSION OF LAW

Left ear fullness, lightheadedness, dizziness and intolerance for 
medication and alcohol were not caused by VA medical treatment in 
November 1994.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist a claimant in the 
development of a claim for VA benefits.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2009).  The United States Court 
of Appeals for Veterans Claims (Court) has stated that the 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id.; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in 
the timing or content of VCAA notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. Principi, 
353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are 
reviewed under a prejudicial error rule).

In a May 2007 letter, the Veteran was provided notice regarding 
what information and evidence is needed to substantiate his claim 
for benefits under 38 U.S.C.A. § 1151, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  The letter 
also advised the Veteran of how disability evaluations and 
effective dates are assigned, and the type of evidence which 
impacts those determinations.  The case was last adjudicated in 
an October 2009 supplemental statement of the case.

The record reflects that VA has made reasonable efforts to obtain 
relevant records adequately identified by the Veteran, including 
VA treatment records, private treatment records, and VA 
examination reports.  In the 2007 remand, the Board indicated 
that the RO or AMC should ask the Veteran to submit or identify 
records of treatment for disabilities resulting from the left and 
right hip replacement surgeries.  The AMC requested this 
information from the Veteran in the May 2007 letter.  The Board 
instructed the RO or AMC to seek from the United States Social 
Security Administration (SSA) records of the Veteran's reported 
claim for SSA disability benefits.  The AMC requested that 
information.  In January 2008, the SSA informed the AMC that SSA 
did not have any records with respect to the Veteran's SSA claim.  

In this case, the Veteran was notified and aware of the evidence 
needed to substantiate his claims, the avenues through which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran actively participated in the claims 
process by submitting written argument and reporting for VA 
examinations.  Thus, the Veteran was provided with a meaningful 
opportunity to participate in the claims process, and he has done 
so.  Any error in the sequence of events or content of the 
notices is not shown to have affected the essential fairness of 
the adjudication or to cause injury to the Veteran.  Therefore, 
any such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).  VA has substantially 
complied with the notice and assistance requirements; and the 
Veteran is not prejudiced by a decision on the claims at this 
time.

38 U.S.C.A. § 1151 Claims

The Veteran contends that he has disabilities, described as left 
ear fullness, lightheadedness, dizziness and intolerance for 
medication and alcohol, developed as a result of his November 
1994 left hip replacement surgery at a VA Medical Center (VAMC).  
In particular, he asserts that the use of general anesthesia at 
the time of the surgery caused those residual complications.  

Under certain circumstances, VA provides compensation for 
additional disability resulting from VA medical treatment in the 
same manner as if such disability were service-connected.  For a 
claimant to qualify for such compensation, the additional 
disability must not be the result of the veteran's willful 
misconduct.  When additional disability is caused by VA hospital 
care, medical or surgical treatment, or examination, the 
proximate cause of the additional disability must be: 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the care, treatment, or examination; or (B) an event 
not reasonably foreseeable.  38 U.S.C.A. § 1151; see also 
38 C.F.R. § 3.361 (2009). 

Section 1151 claims for additional disability are treated 
similarly to claims for service connection.  See Jones v. West, 
12 Vet. App. 383 (1999); Boggs v. West, 11 Vet. App. 334 (1998).  
Hence, to establish entitlement, there must be (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances, lay evidence of incurrence or aggravation 
of an injury as the result of hospitalization, medical or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation under Chapter 31 of title 38, United States Code; 
and (3) competent evidence of a nexus between that asserted 
injury or disease and the current disability.

The claims file contains records of VA and private medical 
treatment of the Veteran from the 1990s forward.  In VA 
outpatient treatment in April 1994, the Veteran reported a 
gradual onset of aching pain in his left hip beginning three 
years earlier.  He stated that he had developed a limp six months 
earlier.  He indicated that he was using a cane, and that he did 
obtain some help with Motrin.  On x-rays, the left hip had 
degenerative changes, including osteophytes and marked narrowing 
of the hip joint space.

On follow-up, it was noted that the progressive left hip pain 
affected the Veteran's activities of daily living, and that the 
pain had not responded to conservative therapy.  Total left hip 
replacement surgery was recommended as of September 1994, and was 
performed in November 1994 at the VAMC in Gainesville, Florida.  
The surgery was performed under general anesthesia.  An inpatient 
treatment summary indicated that the Veteran's post-operative 
course was uncomplicated.  He progressed rapidly in physical 
therapy.  By the sixth post-operative day, he was ambulating with 
crutches.  Clinicians felt he was ready for discharge, and he was 
discharged to home.

On VA follow-up treatment in February 1995 and December 1995, the 
Veteran reported no problems with his left hip.  X-rays in 
February 1995 showed a prosthesis in place at the left hip, with 
no evidence of hardware loosening or other complication.  In 
December 1995, it was noted that the Veteran was unable to 
tolerate non-steroidal anti-inflammatory drugs (NSAIDs).  In 
December 1996, the Veteran reported that his left hip was doing 
well since the replacement surgery.  

In January 1997, the Veteran saw a VA ear, nose, and throat (ENT) 
specialist.  The Veteran reported having sinus congestion and a 
growth in his left ear.  The clinician noted a bony exostosis in 
the left ear.

In VA outpatient treatment in November 1999, the Veteran reported 
that he felt weak and dizzy in the late afternoons.  He noted a 
recent change in hypertension medications, and stated that a 
pharmacist had told him that his symptoms were a known side 
effect of the new medication.  The VA clinician changed the 
Veteran back to the previous medication.  In ongoing VA 
outpatient treatment, the Veteran reported an episode of 
dizziness in January 2000.  In February 2000, he reported having 
daily feelings of dizziness and lightheadedness over the 
preceding four months.  He stated that previously, since 1994, he 
had experienced such symptoms infrequently.  

In July 2000, the Veteran had a VA ENT consultation.  The Veteran 
reported a near constant sensation of fullness in his left ear, 
and a noise in his left ear like paper ruffling.  The 
otolaryngologist noted exostoses at the left tympanic membrane.  
On follow-up in October 2000, the Veteran reported daily episodes 
of lightheadedness.

In an April 2002 statement, the Veteran raised the 38 U.S.C.A. 
§ 1151 claims regarding his 1994 and 1997 surgeries.  He reported 
that, at the time of the 1994 left hip replacement surgery, he 
expressed his strong desire to have epidural anesthesia, and not 
general anesthesia, in order to avoid the dangers of general 
anesthesia.  He stated that despite assurances that epidural 
anesthesia could be used, general anesthesia was used.  He stated 
that the use of general anesthesia had produced persistent 
complications.  In a July 2002 statement, the Veteran explained 
that the complications he attributed to the 1994 use of general 
anesthesia were constant fullness in his left ear, worsened 
hearing loss, nasal congestion, and tinnitus, dizziness, 
lightheadedness, intolerance for most medications, and 
intolerance for alcohol.

In September 2002, the Veteran had a VA medical examination.  The 
Veteran indicated that, since the use of general anesthesia 
during left hip replacement surgery in 1994, he had fullness in 
his left ear, a feeling of lightheadedness, and intolerance for 
most medications and for alcohol.  He indicated that he felt some 
fullness in his left ear before the 1994 surgery, but that the 
symptom worsened after that surgery.  He stated that in the past, 
for many years, he had consumed alcohol.  Since the 1994 surgery, 
he related, even mild alcohol consumption made him feel dizzy and 
drunk.  He reported that he felt dizzy and lightheaded when he 
changed position.  The examining physician observed wax in the 
Veteran's left ear.  There was no abnormality on neurological 
examination.  The examiner indicated that fullness in the left 
ear could be related to wax impaction, and could be affected by 
sinusitis.  The examiner stated that dizziness and 
lightheadedness were most likely related to blood pressure 
changes and treatment for hypertension.  The examiner related 
having no explanation for the Veteran's increased sensitivity to 
alcohol, but noted that the effects of alcohol could be 
influenced by many factors, including food consumption and the 
use of other medications.  The examiner concluded that the 
symptoms the Veteran reported could not be related to the general 
anesthesia without resorting to speculation.

In an October 2002 statement, the Veteran asserted that the 1994 
use of general anesthesia despite his objections was negligent.  
He argued that symptoms developed or worsened after that use of 
the general anesthesia.  

The effects that the Veteran attributes to the 1994 use of 
general anesthesia include worsening of hearing loss, tinnitus, 
and sinusitis.  VA has established service connection for the 
Veteran's hearing loss, tinnitus, and sinusitis, and has assigned 
disability ratings for each of those disorders.  Compensation for 
those disabilities does not depend on a relationship between 
those disabilities and any post-service VA medical treatment; so 
the claimed worsening need not be addressed in the context of the 
38 U.S.C.A. § 1151 claim.  If the Veteran believes that any of 
his service-connected disabilities has worsened beyond the extent 
contemplated in the current ratings, he may file an increased 
rating claim to initiate review of the ratings.

The VA physician who examined the Veteran in September 2002 
expressed the opinion that the reported left ear fullness, 
lightheadedness, dizziness and intolerance for medication and 
alcohol, cannot be considered related to the use of general 
anesthesia in 1994 without resort to speculation.  The physician 
provided a detailed explanation including the fact that the 
Veteran's blood pressure medication often results in these kinds 
of symptoms, that work-ups by ENT professionals have not 
identified a problem, that the Veteran presently had an 
accumulation of wax in his ear, and that the Veteran reported his 
ear symptoms existed prior to the surgery.  The examiner further 
noted that the Veteran's intolerance to alcohol and medication 
could not be explained but can be influenced by many factors 
including food, medication, liver or kidney problems.  The 
examiner concluded that the Veteran's complaints could not be 
linked to his anesthesia without speculation.    

While the Veteran argues that those symptoms are connected to the 
anesthesia use because the symptoms began or worsened after the 
anesthesia use, it is now well established that lay persons 
without medical training, such as the Veteran, are not competent 
to opine on matters requiring medical expertise, such as the 
diagnosis or etiology of his claimed disorders, as such requires 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007) (noting general competence to testify as 
to symptoms but not to provide medical diagnosis).   

In this case, the physician reviewed the file, examined the 
Veteran, and provided a rationale for his conclusion.  His 
conclusion is more probative than the Veteran's lay assertions as 
to the existence and etiology of his claimed conditions.   
Thus, the preponderance of the evidence is against a finding that 
the 1994 VA medical care, including the surgery and general 
anesthesia, caused the ear fullness, lightheadedness, dizziness, 
and medication and alcohol intolerance.  As the treatment did not 
cause the current disability, the first prong in establishing 
entitlement does not exist, and it is not necessary to determine 
whether there was fault in the VA care or whether the disability 
was caused by a not reasonably foreseeable event.  The Board 
denies the 38 U.S.C.A. § 1151 claim with respect to the left hip 
replacement surgery.

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).




ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
disability manifested by left ear fullness, lightheadedness, 
dizziness and intolerance for medication and alcohol, claimed as 
due to left hip replacement surgery under general anesthesia at a 
VAMC in November 1994, is denied.


REMAND

The Veteran contends that he has residual disability of the right 
lower extremity, including right leg shortening, angulation, 
right hip pain, right knee pain, and reduced mobility, as a 
result of the right hip replacement surgery performed in April 
1997 at a VAMC.  

Total right hip replacement surgery was performed at the 
Gainesville VAMC in April 1997.  The surgery was performed under 
epidural anesthesia.  Post-operatively, the Veteran had some 
fever that later resolved, and he progressed appropriately 
through physical therapy.  He was discharged without 
complications four days after surgery.

In October 2000, private orthopedic surgeon G. M. S., M.D., 
indicated that he had seen the Veteran for low back and left hip 
pain.  The Veteran also reported having left sacroiliac pain with 
his golf swing.  Examination revealed left sacroiliac point 
tenderness.  The Veteran's gait was even and steady.  Both of his 
hips had excellent ranges of motion, with no tenderness.  On x-
rays, both hip prostheses were in excellent position, without 
evidence of loosening.

In the April 2002 claim, the Veteran asserted that the 1997 right 
hip replacement surgery caused additional disability in the right 
hip and lower extremity.  He stated that the right hip prosthesis 
was at a different angle compared to the left hip prosthesis, 
that the right leg was a half inch longer than the left leg, that 
the right hip and right knee had regular pain, that the right leg 
had less mobility than the left leg, and that he could not stand 
or walk very long without substantial pain.

In an October 2003 statement, the Veteran stated that problems 
that were not present before the 1994 surgery arose and continued 
after that surgery.  He stated that a private doctor had 
indicated that problems in his right lower extremity were due to 
the position of his hip prostheses, and that the doctor had 
prescribed an orthotic for his right foot.

In the April 2007 remand, the Board requested an orthopedic 
examination of the Veteran's right hip, with opinion as to 
whether there was additional disability due to the hip 
replacement surgery and whether any such additional disability 
was due to negligence or other fault on the part of the VA 
treatment, or due to an event not reasonably foreseeable.

In July 2009, the Veteran had a VA examination regarding his 
right hip.  Right hip x-rays showed no failure of arthroplasty 
hardware, and showed adequate alignment and position.  The 
examiner did not find any functional impairment of the right hip, 
particularly in the context of the Veteran's age.  The examiner 
concluded that the right hip prosthesis was not improperly 
positioned, and that there was no dysfunction residual to the 
right hip replacement surgery.  However, the Veteran's right knee 
was not examined, nor was there any measurement to determine 
whether there is a leg length discrepancy as claimed by the 
Veteran.  Thus, remand for an additional VA examination is 
required. 

Accordingly, this issue is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
joints examination by a physician to 
determine to determine the nature and 
extent of any residuals of the right hip 
surgery, to include whether claimed right 
knee disability or right leg shortening 
exist.  All necessary tests should be 
performed.  The claims folder must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  

Following examination of the Veteran and 
review of the claims file, the examiner is 
requested to furnish an opinion concerning 
whether the Veteran suffers from any right 
knee or leg disability and/or right lower 
extremity shortening.  If so, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that any additional 
right knee or leg disability or right leg 
shortening resulted from the right hip 
replacement surgery.  If the Veteran has 
additional disability in the right knee/leg 
and/or right leg shortening that is related 
to the right hip replacement surgery, then 
the examiner should indicate whether there 
was carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on the part of the VA in 
furnishing the treatment; and whether any 
additional disability was due to an event 
not reasonably foreseeable.  The rationale 
for any opinion expressed should be set 
forth.  

2.  After the development requested above 
has been completed to the extent possible, 
the RO/AMC should again review the record.  
If the benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


